Exhibit 10.58
PERSONAL / CONFIDENTIAL
Mr. Christian Magloth
Stadtturmstrasse 5
5400 Baden

         
Date
  March 22, 2010    
Reference
  PB/em    
Direct Dial
  +41 44 944 22 85    
Telefax
  +41 44 944 22 55    

Employment Agreement
between Mettler-Toledo International Inc., Greifensee Branch, Im Langacher, 8606
Greifensee, Switzerland, and Mr. Christian Magloth, born March 2, 1965 citizen
of Switzerland.
The parties enter into an employment agreement on the terms and conditions set
forth below:

     
Function
  Head Human Resources, Member of the Group Management Committee (GMC) of the
METTLER TOLEDO Group.
 
   
Employing Company / Position Location
  Mettler-Toledo International Inc., Greifensee Branch, 8606 Greifensee,
Switzerland. The principal place of work is Greifensee, Switzerland. Given the
international presence of the company, employee’s duties will require regular
business travel to the Group’s various locations.

If not otherwise stipulated in this agreement, the general rules of employment
(“Allgemeine arbeitsvertragliche Bestimmungen (AVB)” of our Swiss operations)
apply.
 
   
Remuneration
  Base Salary of CHF 280’020.00 gross per annum, effective October 15, 2010
payable in twelve equal monthly installments of                CHF 23’335.00.
 
   
 
  Participation in the Incentive Plan POBS Plus for Members of the Group
Management of METTLER TOLEDO pursuant to the then-current plan and regulations.
Under this plan employee is eligible to earn a cash incentive based upon
achievement of various financial and personal targets. For 100% target
achievement, the bonus is currently CHF 126’009.00 gross (45% of base salary).
The scaling of the bonus system, and selection and weighting of targets,
including personal targets, are determined by the Compensation Committee of the
Board of Directors.
 
   
Expenses
  Expense Allowance according to then-current regulations of CHF 10’500.— per
annum, payable in twelve monthly installments of CHF 875.—. No commuting or
vehicle allowance will be paid.

 



--------------------------------------------------------------------------------



 



         
Employment Agreement Christian Magloth dated March 22, 2010
Head Human Resources
    2  

     
Equity Incentive Plan
  Participation in the METTLER TOLEDO Equity Incentive Plan as may be amended
from time to time.
 
   
Personnel Insurance
  Additional Accident Insurance and Disability Insurance (coverage of salary in
case of illness and accident), at METTLER TOLEDO’s expense.

Participation in the Mettler-Toledo Fonds (pension plan for GMC members) as
might be amended from time to time, at METTLER TOLEDO’s expense for the
“Standard plan minus”. The insured salary in the Mettler-Toledo Fonds and other
personnel insurances is 77.2727% of Target Salary, subject to limits applicable
under Swiss law.
 
   
Vacation
  30 working days per calendar year, including compensation for overtime
(“Zeitregelung mit pauschaler Abgeltung”). Unused vacation days in a given year
will not be carried forward.
 
   
Duration /Notice Period
  This employment agreement starts on October 15, 2010 and is of unlimited
duration. The notice period is 12 months to the end of a month for both parties.
 
   
Non-Competition
  While employee is employed by METTLER TOLEDO and for a period of twelve months
after his termination, employee shall not directly or indirectly (a) engage in
or be employed in any business anywhere in the world which competes with the
businesses of METTLER TOLEDO, or (b) solicit for hire or hire any METTLER TOLEDO
employee.
 
   
Confidentiality
  Employee agrees to keep confidential both during and after his employment with
METTLER TOLEDO all information of a confidential nature not generally known
outside of METTLER TOLEDO, and not to use such confidential information other
than for purposes of performing his duties for METTLER TOLEDO.
 
   
Miscellaneous
  Tax filings:
 
   
 
  The parties acknowledge a separate agreement will be signed regarding tax
equalization matters.
 
   
Applicable Law and Jurisdiction
  This agreement shall be governed by Swiss law. All disputes concerning the
terms and conditions of this agreement shall be brought before the ordinary
courts in the Canton of Zurich, Switzerland.

 



--------------------------------------------------------------------------------



 



         
Employment Agreement Christian Magloth dated March 22, 2010
Head Human Resources
    3  

     
Mettler-Toledo International Inc.
  The Employee
 
   

Olivier Filliol   Peter Bürker   Christian Magloth

 